 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA SCOTT
   MICHAEL REDDING                                                           FILED
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
                                                                            May 28, 2021
                                                                         CLERK, U.S. DISTRICT COURT

 4 Sacramento, CA 95814                                                EASTERN DISTRICT OF CALIFORNIA


   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America
                                                              SEALED
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        ) CASE NO.   2:21-mj-0091 JDP
12                                                    )
                                   Plaintiff,         )
13                                                    ) SEALING ORDER
                            v.                        )
14                                                    )
                                                      )
15                                                    )
     ANTONIO MENDOZA RAMOS, ET AL.                    )
16                                                    )
                                   Defendants,        )
17                                                    )
                                                      )
18                                                    )

19
            Upon application of the United States of America and good cause having been shown,
20
                    IT IS HEREBY ORDERED that the above-captioned case shall be filed under seal and
21
     shall not be disclosed to any person unless otherwise ordered by this Court.
22

23    Dated: May 27, 2021
24                                                         JEREMY D. PETERSON
                                                           United States Magistrate Judge
25

26

27

28
